Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 11, 54, and 55) in the reply filed on 20 July 2021 is acknowledged.

Drawings
The drawings are objected to because:
Figure 13: specification says 1312 is a rung cap but the numeral in the figure points to a pull handle.
Figure 14: element 1406 is referred to as a rung in the specification (page 20) while pointing to the exterior in the figure.
Figure 19: Elements 1906, 1908, 1910, 1912, 1914, 1922, and 1934 are labeled in the figure but not described in the specification.
Figure 19: first attachment 1942 & second end 1932 are mentioned in the specification but not labeled in the figure
Figure 33: needs the “prior art” label
It is suggested that the specification and figures be reviewed for each item in the specification being shown in the drawings and each item in the drawings being described in the specification.

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding feature of Claim 54’s impeller’s second attachment position & Claim 55’s oval shaped openings in the first and second lines must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
[00113] & [00114]: numerals 1904 and 1908 are believed to be typographical errors in these paragraphs.
[0016]: there is no “centerline 312” in figure 4
[0017]: figure 5 illustrates mixing system 400 in the figure and not “500” as stated in the paragraph & there is no “centerline 314” in the figure
[0018]: figure 6 illustrates mixing system 400 in the figure and not “600” as stated in the paragraph & there is no “sideline 310” in the figure
[0034]: figure 22 shows no numeral “2200”
[0035]: figure 23 shows no numeral “2300”
[0041]: figure 29 shows no numeral “2802”
It is suggested that the specification and figures be reviewed for each item in the specification being shown in the drawings and each item in the drawings being described in the specification.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:
For sake of clarity, “affix to the ends” should read “affix to the first and second ends”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Such claim limitations are:
Claim 1 is considered invoking a means plus function since the generic placeholder “first portion” and “second portion” are not modified by sufficient structure. The specification teaches “stem” and “tubular receiver” as sufficient structure for first and second portions, respectively, on page 2. This structure will be interpreted into the prior art rejection sections.
Claim 2’s claim language contains sufficient structure around first and second portions to not invoke a means plus function.
Claims 3 – 11, 54, and 55 depend on claim 1 and their claim language does not provide sufficient structure, therefore invoking means plus function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 7, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feterl (U.S. Patent No. 4,712,922 hereinafter Feterl).

Regarding Claim 1, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction), comprising: a helical assembly (figure 5: top and bottom rungs of the apparatus [comprising helical flights 7 and 11] read together) including a first line and a second line (figure 5: assemblies 4 and 34 respectively); a stabilizer including a first portion, 112f: stem or equivalents thereof, and a cross member having a first end and a second end (figure 5: entire top rung is considered a reading on stabilizer, auger shaft 6 reads on cross member, the end tips of drive shafts 23 and 23’ read on first and second ends, and the top rung’s connecting parts to assemblies 4 and 34 on either side are considered equivalents thereof a stem and a reading on first portion), wherein the first end engages the first line and the second end engages the second line (figure 5: drive shaft 23 engages assembly 4 and drive shaft 23’ engages assembly 34); an impeller (figure 5: bottom rung [comprising helical flight 11]) including a second portion, 112f: tubular receiver or equivalents thereof, (figure 5: bottom rung’s connecting parts to assemblies 4 and 34 on 

Regarding Claim 3, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction) of claim 1, wherein the first and second lines each include a plurality of openings (figure 5: assemblies 4 and 34 include a plurality of openings) and the first end projects into a first opening on the first line and the second end projects into a first opening on the second line (figure 5: the top, middle, and bottom rungs have right end protrusions that project into openings of assembly 4 and left end protrusions that project into openings of assembly 34).  

Regarding Claim 4, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction) of claim 3, wherein the first attachment projects into an opening on the first line and the second attachment projects into an opening on the second line (figure 5: end portions 24 and 24’ on either side of shaft 10 read on first and second attachment which engage assembles 4 and 34 respectfully).  

Regarding Claim 5, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction) of claim 3, wherein 

Regarding Claim 6, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction) of claim 4, wherein impeller caps affix to the first and second attachments to secure the impeller to the first and second lines (figure 5: bottom rung is a reading on impeller and bearings 42 and 52 read on caps that secure the bottom rung to assemblies 4 and 34).

Regarding Claim 7, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction) of claim 1, further comprising a plurality of rungs (figure 5: top, middle, and bottom rung), wherein each rung has a first protrusion projecting into an opening on the first line and a second protrusion projecting into an opening on the second line (figure 5: each rung’s drive shaft extends into assemblies 4 and 34), wherein the protrusions affix to rung caps to secure the rungs to the lines (figure 5: top and bottom rungs have bearings acting as rung caps which secure them to assemblies 4 and 34).

Regarding Claim 54, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction), comprising: a helical assembly (figure 5: top and bottom rungs of the apparatus [comprising helical flights 7 and 11] read together) including a first line and a second line (figure 5: assemblies 4 and 34 respectively); an impeller (figure 5: bottom rung [comprising helical flight 11]) having a first end with first and second attachment positions (figure 5: bottom rung’s righthand attachment [reading on first end] to assembly 4 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Feterl (U.S. Patent No. 4,712,922 hereinafter Feterl).

Regarding Claim 55, Feterl teaches a bioproduction mixing assembly (abstract: “apparatus for mixing animal feeds” is considered a reading on mixing assembly for bioproduction), wherein the attachment positions are protrusions that engage a set of openings in the first and second lines (figure 5: the left and right ends of the top and bottom rungs are protrusions that engage openings in walls of assemblies 4 and 34).
Feterl is silent on the openings for receiving the second attachment positions are oval shaped to allow movement of the protrusions along the length of the lines.
It would have been obvious matter of design choice to one skilled in the art before the effective filing date to modify the openings for receiving the second attachment positions to oval shaped openings in order to ensure the rotational shafts are well secured but free to rotate at top speeds for the purpose of enhancing mixing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 2 and 8 – 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

U.S. 3,281,124 to Bartl teaches a mixing element with rungs and a single rotational axis. Regarding Claim 2, Bartl is silent on an impeller with protrusions that affix themselves to flexible first and second lines and that same impeller with first and second portions that interact with a stabilizer (i.e. rung).

	U.S. 2011/0310696 A1 to Goodwin et al. teaches a mixing assembly with a flexible container, that said container comprising a sparger, fluid inlet port, fluid outlet port, and a sensor port. Regarding Claims 8 – 11, Goodwin is not analogous to Feterl as Goodwin teaches mixing of fluids and Feterl teaches mixing of animal feed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774